Theodore C. Skokos, Special Justice, dissenting. I respectfully dissent from the opinion rendered by Mr. Justice Smith for the majority. The sole issue before this Court is whether or not Section 10 of Act 132 of 1969 expressly or implicitly amended Section 3 of Initiated Act 1 of 1942. It is my considered opinion that knowledge of how individual private clubs in dry counties operate is neither relevant nor necessary information needed by this Court to decide the issue before it. The trial court’s ruling that “facts relating to the method by which the named defendants’ clubs conduct their business and the methodology employed by the Alcoholic Beverage Control Board in deciding whether or not a permit should be issued . . . for a Private Club Permit are . . . beyond the scope of this litigation” should not be tampered with. The majority disagrees. It is interesting to note that the majority’s rationale for reversing and remanding raises an issue of limited discovery which is not even before this Court. Whether or not Act 132 of 1969 is in conflict with Initiated Act 1 of 1942, as it relates to dry counties and dry subdivisions, is a question of constitutional law and is ripe for a decision which should be made by this Court without further inquiry or delay.